Citation Nr: 1228144	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-45 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for an anxiety disorder, not otherwise specified (NOS), with panic attacks and alcohol abuse.




ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1994 to August 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for an anxiety disorder, NOS, with panic attacks and alcohol abuse, and assigned an initial 30 percent rating for this psychiatric disability retroactively effective from June 4, 2009, the date of receipt of this claim.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider the claim in this context, which includes determining whether the rating should be "staged", meaning different ratings assigned at different times since the effective date of the award if there have been times when the disability has been more severe than at others.  Assigning these different ratings compensates him for this variance.)


FINDING OF FACT

Since the effective date of this award, this service-connected anxiety disorder has been manifested by symptoms such as near-continuous panic and depression, impaired impulse control with periods of violence, impairment of short- and long-term memory, and hallucinations, which in turn have resulted in has occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the criteria are met for a higher 70 percent rating, though no greater rating, for this anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, in a June 2009 letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, which, at the time, was for service connection for his psychiatric disorder, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  The RO also sent him that letter prior to initially adjudicating his claim in the December 2009 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Since the RO granted service connection for this disorder in that December 2009 decision, his appeal concerns a "downstream" issue, namely, for a higher initial rating for this now service-connected psychiatric disability.  And VA does not have to provide additional VCAA notice concerning this "downstream" claim since the initial intended purpose of the notice has been served seeing as though his claim, as it arose in its initial context (for service connection), since has been substantiated, indeed, granted.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this situation, rather than issuing an additional VCAA notice letter concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  And the Veteran was provided this required SOC in October 2010 concerning this downstream issue, citing the applicable statutes and regulations, and containing discussion of the reasons and bases for not assigning a higher initial rating.  He therefore has received all required VCAA notice.

VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of this claim, including his service treatment records (STRs) and records of any pertinent evaluation or treatment he has received since service.  To this end, VA has obtained records from Goldsboro Psychiatric Clinic in Goldsboro, North Carolina, and provided him a VA compensation examination in October 2009 that not only addressed the etiology of his psychiatric disorder in terms of whether it was related or attributable to his military service (i.e., service connected), but also concerning the now more determinative downstream issue of whether the rating initially assigned for this disability is appropriate.  Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  And the mere passage of time since an otherwise adequate examination does not, in and of itself, obligate VA to schedule another examination or just routinely as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, primarily on the basis of the medical evidence already of record, but also the Veteran's lay statements, the Board is increasing the rating for his psychiatric disability from 30 to 70 percent, so to just one level shy of the highest possible schedular rating.  Hence, another examination to reevaluate the severity of this disability is not needed inasmuch as the Board already has at its disposal the evidence needed to fairly decide this claim in terms of assessing this disability's severity in relation to the applicable rating criteria.  38 C.F.R. § 4.2.

Accordingly, the Board finds that no further development of this claim is required to satisfy the VCAA.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a General Rating Formula found at 38 C.F.R. § 4.130. The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in this regulation.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, and recent events.


The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But this list of examples for a particular rating is not exhaustive or exclusive, rather, it permits consideration of the items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a "scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., illogical speech) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoidance of friends, neglect of family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).


A GAF of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).

During his October 2009 VA compensation examination, the Veteran had a comprehensive mental status evaluation that revealed he had obsessive or ritualistic behavior, panic attacks one or two times per week, violent thoughts, and limitations in his activities of daily living.  The examiner assigned a GAF score of 60, suggestive of only relatively "moderate" social and occupational impairment.  The Veteran was working full time as a mail carrier for the Postal Service and had been for 4-5 years.  But he had had problems with absenteeism from work and had considerable difficulty sleeping.  The examiner concluded the Veteran had "occasional decrease in work efficiency" and "intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms."

So, all things considered, the results of that evaluation suggest the 30 percent rating the RO assigned is appropriate.  There is other evidence in the file that also must be considered, however, and it is more favorable to the claim in terms of suggesting a higher rating is warranted.

The private records from Goldsboro Psychiatric Clinic from April 2009 through April 2010 show a far worse pattern of mental illness.  A letter from the Veteran's treating psychiatrist, Dr. E.H., stated the Veteran has panic attacks one to two times per week and rarely socializes with family and friends.  His working memory is "75 [percent] impaired", so only 1/4 of what it should be under normal circumstances  He experiences frequent bouts of anger, sadness, and fear, which indicates his prefrontal cortex is dysfunctional.  Dr. E.H. agreed the Veteran was "moderately compromised in his ability to sustain social relationships" as well as "work relationships", but, unlike the VA compensation examiner, Dr. E.H. assigned a much lower GAF score of only 45, which, according to the DSM-IV, indicates the Veteran has "serious" (not just "moderate") social and occupational impairment.

In an October 2009 treatment record from Goldsboro Psychiatric, Dr. E.H. indicated the Veteran had panic attacks, flashbacks, and night sweats on at least a weekly basis, and startle hypervigilance.  He reported anger and sadness out of the blue, as well as racing and jumping thoughts, about 50 percent of the time, and agitation, anger, and mood swings 75 percent of the time.  Dr. E.H. also reported hallucinations of footsteps and noises in the house and shadows moving up to two to five times per week.  He also again assigned a GAF score of just 45.  The Veteran received prescriptions for the anti-depressants Klonopin and Trazodone.

Most recently, in a treatment record from April 2010, Dr. E.H. wrote that the Veteran had three to four nightmares per week, two flashbacks per week, panic attacks almost daily, and night sweats every night.  The hallucinations also had worsened, and the Veteran reported daily episodes of shadows moving and animals, and hearing his name spoken, cars driving up, and footsteps walking in the house weekly.  His symptoms of anger, agitation, and worry were ranked as severe, and sadness, mood swings, and fear were ranked as moderate.  His GAF score was even lower, only 40, so, according to the DSM-IV, indicating he has some impairment in reality testing or communication OR major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood.  He received new prescriptions for Klonopin and Trazodone, as well as for the sleep medication Ambien.

He reported experiencing even additional symptoms in his lay statements.  In his Notice of Disagreement (NOD) dated in May 2010, he stated that he has "problems with short- and long-term memory loss."  In his Substantive Appeal (on VA Form 9) dated in November 2010, he indicated that he had "dysfunction in areas [of] family relations" and "impaired impaired impulse control with unprovoked irritability" and "periods of violence."  His lay statements are relevant in describing his observable symptomatology and competent.  While a lay person is generally incapable of opining on matters requiring medical knowledge, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a lay person is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc., (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This is especially pertinent here as his 
self-reported medical symptoms tend reinforce the opinion and findings of Dr. E.H. on objective mental status evaluation, albeit not also the VA examiner's findings.  In particular, Dr. E.H. also referenced the Veteran's memory loss and unprovoked tendencies toward anger in his report dated in April 2009.

The Veteran is relaying symptoms that are within his personal observation and experience because they relate to his own behavioral characteristics.  Consequently, he is both competent and credible in describing them.  The former (competency) is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter (credibility) is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 (1994) (also distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

He is not entitled to a 100 percent rating, however, because he does not have "[t]otal occupational and social impairment", notwithstanding the GAF scores of 40 and 45 that have been assigned that contemplate his inability to work and inability to keep a job.  The medical opinion by Dr. E.H. of Goldsboro Psychiatric in April 2009 stated the Veteran was "permanently and totally disabled and unemployable."  Yet, just six months later, in October 2009, the VA examiner noted the Veteran was working full-time as a mail carrier for the U. S. Postal Service, and indeed that had been for four to five years previously.  Dr. E.H. did not explain how the Veteran could be "unemployable" while at the same time working 
full-time.  There is no allegation that his full-time employment is just marginal employment, not substantially gainful employment, that is, that it produces earnings below the federal poverty line, or even that it qualifies as sheltered, benevolent, or "make-work" employment.  See 38 C.F.R. §§ 4.16, 4.18 (2011).  Similarly, there is no indication he continues to work only through unbearable pain.  Because he appears to be currently employed full time, the Board does not consider a derivative claim for a total disability based on individual unemployability (TDIU) to have been reasonably raised, despite this statement by Dr. E.H. that the Veteran is "unemployable."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  So merely making this unsubstantiated allegation that, here, flies in the face of the contemporaneously dated evidence in the file, is insufficient to raise this claim.  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

In addition, while the Veteran undoubtedly has significant absenteeism from his job, to the apparent dismay of his supervisors, he clearly clarified to the VA examiner that missing the amount of days from work he had was more so because of his service-connected cervical strain (initially claimed as chronic neck and upper back pain).  Because the evidence on the whole tends to show he holds a full-time job and has successfully for a number of years, a 100 percent disability rating for his anxiety disorder is inappropriate.

But having said that, it is not clear the VA examiner adequately considered all of the Veteran's symptoms in diagnosing an anxiety disorder of "occupational and social impairment with occasional decrease in work efficiency" and just "intermittent periods of inability to perform occupational tasks," including a GAF score of 65, which was tantamount to a rating of 30 percent.  The Board finds this opinion difficult to reconcile with the later treatment records from April 2010 showing "almost daily" panic attacks and daily hallucinations, as well as frequent night sweats, flashbacks, and episodes of anger or agitation.  By April 2010, the Veteran's GAF score was just 40.  And while Dr. E.H.'s opinion is less probative on the Veteran's employability because it relies on an apparently incorrect employment history, his opinion is probative on symptomatology.  The Court has not adopted a "treating physician rule" that would automatically entitle a treating physician's opinion to greater weight that, say, a VA examiner's, but the duration and depth of a physician's treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  There equally are a number of precedent cases discounting the notion that mere failure to review the claims file is necessarily determinative of a medical opinion's probative value, as the examiner may obtain a credible (so reliable) history through other means, such as in his relationship of having treated the Veteran personally over a number of years.  Only if review of the file would reveal pertinent facts that were not considered or accounted for, so resultantly might change the examiner's opinion, does this take on added significance.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (reiterating that review of the claims file is not dispositive of the probative value of a medical opinion.  Rather, it is the information gathered from that review (or lack thereof) that is more determinative).  The Court added in Neives-Rodriguez that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."


The more recent documentation from Dr. E.H. is especially probative as it was provided for treatment purposes rather than for compensation purposes (thus, the Veteran had an interest in reporting accurate symptoms), and, because the report is more recent in time, it is more probative of the Veteran's current medical condition.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran possesses an unusually broad array of symptoms that do not neatly align with a single disability rating.  He had a full-time job at the time of his VA compensation examination, although he had a pattern of absenteeism, albeit, again, not necessarily because of his mental illness.  However, he has reported memory loss and near-daily panic attacks, which are most certainly the result of his mental illness, symptoms that are suggestive of a 50 percent rating.  Dr. E.H. also indicated the Veteran socializes rarely with family and friends, and that his recent memory is mildly impaired, so he forgets what he reads and gets lost while traveling, which corroborates the Veteran's lay statements to this same effect.  The Veteran was also "moderately compromised" in his ability to sustain social and work relationships, which aligns with the "difficulty in establishing and maintaining effective work and social relationships" at the 50 percent disability level.  However, his impaired impulse control, including unprovoked irritability with periods of violence as relayed in his treatment records, is indicative of a higher 70 percent disability rating.  His violent tendencies were noted even during his VA examination, as were occasional obsessive and ritualistic behaviors.  In April 2010, he ranked "anger out of the blue" and "agitated/anger" at a nine on a scale of one to ten.  Most troubling are the reports of daily hallucinations noted on his most recent treatment records from Goldsboro Psychiatric, which include hearing his name and footsteps in the house and seeing animals and moving shadows.  Hallucinations can be indicative of total occupational and social impairment at a 100 percent disability rating.

The Court has clearly stated that the General Rating Formula for Mental Disorders lists symptoms that are illustrative, and not exclusive or exhaustive, of a certain rating level.  See Mauerhan, 16 Vet. App. at 436.  Likewise, GAF scores do not mechanically correlate to a specific disability rating.  See VAOPGCPREC 10-95 (March 31, 1995) at ¶ 11.  Rather, a disability rating is based on "all the evidence of record that bears on occupational and social impairment."  38 C.F.R. § 4.126(a).

Even though the Veteran has hallucinations, which are listed in the General Rating Formula for Mental Disorders as illustrative of a 100 percent disability, the Board found above that a 100 percent rating is inappropriate because he is employed in a substantially gainful, full-time job as a mail carrier.  Consequently, he does not possess the total occupational and social impairment required of a 100 percent disability rating on the basis of a single, isolated symptom.

The Board ultimately finds that his symptoms, instead, most closely approximate a lesser 70 percent rating (though this is still a considerably higher rating than his current 30 percent rating).  His near-daily panic attacks, night sweats, and hallucinations, as well as his obsessive rituals, impaired short- and long-term memory, and impaired impulse control with tendencies to violence and anger, align most closely to "[o]ccupational and social impairment, with deficiencies in most areas."  He takes medication to control his impulses, mood, and sleep.  Undoubtedly, he has a near-total inability to establish and maintain effective relationships at work and in his social life, but not a complete inability to do so as evidenced by his substantially gainful, full-time employment.  Hence, when resolving all reasonable doubt in his favor, the Board finds that a 70 percent rating for his anxiety disorder is warranted, though no greater rating, so his claim is granted to this extent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also Gilbert, 1 Vet. App. at 49.


He is not, however, entitled to an extra-schedular rating.  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010). 

Here, the extent of the Veteran's impairment is adequately contemplated by the schedular rating of 70 percent, which reasonably describes the extent and severity of his symptoms and their effects.  Although his pattern of symptoms is unique to him as an individual, as in every case, it is not so extraordinary as to warrant a rating off the schedule.  Most of his symptoms, for instance, are listed on the rating scale at some level, and most are clustered in the 50 and 70 percent rating levels.  He does not possess irregular or unusual symptoms that are not otherwise contained in the schedule or contemplated by it.  As a consequence, this claim is decided on a schedular basis rather than an extra-schedular one.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

A higher 70 percent initial rating is granted for the anxiety disorder, though no greater rating, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


